UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07831 FMIFunds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2012 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund Richard J. WhitingRichard E. Lane, CFAAaron J. Garcia, CFAFaraz Farzam, CFA Investment Management Team April 2, 2012 Dear Fellow Shareholders: For the first quarter of 2012, the FMI Focus Fund posted a gain of 13.69%.This compares to 12.44% for the Russell 2000 Index and 13.28% for the Russell 2000 Growth Index. 2012 Outlook – Rick Lane, CFA As we ponder the economic and market outlook for the balance of this year, we are faced with a complex and conflicting set of circumstances.On the positive side, the economy has clearly improved and has solid momentum.New job creation has been running close to 250,000 per month for three months in a row and the stock market, a historically accurate leading indicator, is on fire! The enormous shale oil and gas discoveries could lead to near energy independence (at least North American energy independence) a few years out, an unimaginable thought a few years ago!And the build out of these energy basins and the petro-chemical plants, pipelines and other associated infrastructure is contributing importantly to the industrial renaissance already taking place in the United States.As just one example, the inexpensive gas from the Marcellus shale in western Pennsylvania has enabled Royal Dutch Shell PLC (RDS.A) to go THE VALUE OF A $10,(12/16/96) TO 3/31/12 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000(1) Russell 2000 Growth(2) Results From Fund Inception (12/16/96) Through 3/31/12 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 3/31/12 From Last 3 Months Year Ended 3/31/12 Years Ended 3/31/12 Years Ended 3/31/12 Fund Inception 12/16/96 FMI Focus Fund 13.69% 1.37% 6.67% 7.03% 15.95% Russell 2000 12.44% (0.18% ) 2.13% 6.45% 7.19% Russell 2000 Growth 13.28% 0.68% 4.15% 6.00% 4.94% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions. Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com or by calling 1-800-811-5311.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. forward with an ethylene plant estimated to create 10,000 construction jobs up front and 10,000 permanent jobs when the project comes on line. The other factor helping drive the industrial renaissance is very similar to that which has occurred in Germany.Wages have been very stable in the U.S. for over ten years now against rapidly rising wages in the emerging markets such that our unit wage costs have reached an apparent tipping point of competitiveness.Jobs are no longer being sent abroad to the same extent as earlier in the decade. Indeed, many jobs are coming back home.Ever the cynic, the ultimate evidence of this actually occurring is that Congress is screaming louder and louder about the outsourcing of jobs.But they are always a step or two behind the dynamics of the markets and it is an election year.In any event, current conditions are quite favorable and the super low interest rates currently make equities the favored investment class. On the other side of the ledger, much has been written recently in the financial press about the unusually mild winter pulling forward various seasonal economic activities and exaggerating the strength.No doubt, this is partially true.When it’s sunny and 50 degrees in Milwaukee in early March, consumers get out of their winter torpor and hit the malls, snowless roofs can get repaired, and heating bills are lower, enabling the early shopping.Net-net, the warm weather has contributed to the economic strength, but the underlying momentum was already in place, in our opinion. The situation in Iran contributing to rising gas prices has the potential to crimp consumer spending.The outcome here is hard to call but will be an important element to the landscape this year.Of course, if peace wins out, oil prices could fall precipitously, given current high inventories and all of the new production coming online.This would most likely give consumers an important shot in the arm. The upcoming elections are what concern us the most.There is so much on the line this time.Rarely has there been such a debate on the future direction of our country.One side would like to greatly expand the role of government; the other side would limit the same.Of course, the back drop to the debate is an enormous and growing federal budget deficit.Without taking sides, we simply point out the facts and how they could influence the economy, the markets and thus, our investment strategy. Fiscal Cliff in 2013? The potential fiscal cliff represents the huge tax increase that will happen beginning January 2013 unless legislation prevents it.As it stands, the extension of unemployment benefits and the payroll tax reduction are both scheduled to end as are the so-called Bush tax cuts.Taxes on capital gains and dividend income are also scheduled to increase.Remember the not-so Super Committee?They couldn’t agree on tax cuts, so the $1.2 trillion in automatic spending cuts across the board, the sequestration process starts to kick in, in January 2013. All told, economists from “both sides” of the battle estimate the federal government revenue will increase by some $500-$600 billion next year alone, or close to 3% to 3.5% of GDP.Even before the multiplier effect or additional knock on effects of that type of economic headwind, this type of number could throw us into another recession. While we think cooler heads will prevail, both sides have dug in and so far, have displayed no willingness to compromise. To say the least, we will watch how events unfold very carefully and stand ready to alter our investment stance to a considerably more conservative and defensive stance if circumstances warrant.Indeed, most of our companies are already very concerned about this and is one of the reasons corporate cash positions are so high and capital spending and merger and acquisition activity so conservative.Having laid out the list of concerns, serious though they are, we remain optimistic.We like our portfolio of companies, their prospects, and their valuations. The markets are dynamic and ever changing, giving rise to many opportunities, several of which are outlined and reviewed in the balance of the shareholder letter. Riverbed Technology, Inc. (RVBD) – Faraz Farzam, CFA We’ve written on several occasions about a powerful secular trend in technology, ‘cloud computing’ that has fueled our investments in this sector.Without getting too technical Cloud Computing is simply the fusion of the Internet alongside powerful new servers and microprocessors at very low cost. Two of our prior technology winners, Citrix Systems, Inc. (CTXS) and F5 Networks, Inc. (FFIV), were direct beneficiaries of this trend.Our latest cloud computing investment is Riverbed Technology.Riverbed’s products allow companies with branch offices, remote offices and mobile workers, to more efficiently use the cloud and access their company’s investment in computing and productivity. The specific technology is referred to as WAN optimization.A WAN, or Wide Area Network, is any company’s private network that spans long distances to reach out to their global infrastructure. Riverbed’s core products facilitate the transfer of large amounts of data across a WAN efficiently, securely and rapidly.The company is the dominant provider of WAN optimization solutions for enterprises.The organization has a great business as evidenced by their margin structure (a measure of competitive advantage) and their track record for growth.Riverbed has a solid balance sheet and just recently refreshed their core products for the first time in a number of years setting a potentially strong upgrade cycle with their large installed base. Brunswick Corporation (BC) – Rick Whiting We are revisiting a name we have highlighted in past shareholder letters and which we continue to hold in our portfolio.Brunswick designs, manufactures and markets recreation products through four segments:Marine Engine, Boat, Fitness and Bowling & Billiards.With 76% of revenues coming from the two watercraft related divisions, the state of the boating industry has the greatest influence on the valuation of the company. We first invested in Brunswick as a single digit stock in the wake of the housing bubble and the banking crisis.What wesaw at that time was an outstanding management team, tangible assets, an established premium brand, a restructuring plan and a stock that seemed to 2 be overlooked by the market.The market’s skepticism was not without justification.Consumers were deleveraging, unemployment was rising, credit for both dealers and buyers was contracting and clearly boats were considered to be a luxury item. That being said, boat sales did not go to zero.Sales were down, and sales have remained depressed for a number of years.Interestingly, there is a multi-decade history of steady boat registrations, consistently above 10 million craft per year.Even though people still own and use boats every year, sales are cyclical.Boat sales have troughed at a marginable level, about 100,000 units per year, down from a previous multi-year cycle high of over 300,000 units.We are looking for 2012 sales to be in the range of 125,000-130,000 units. Interest in boating and boat ownership continues, but after a protracted period of poor new boat sales, the current fleet of boats owned is aged.Indeed a “low mileage” used boat has become a scarce commodity.In the past,Brunswick would have lost a significant amount of money at this level of industry sales.Today, Brunswick is profitable and is positioned to achieve record profits at a level of industry sales substantially below past peak unit volumes. In April of 2011, Brunswick’s stock topped out at $27.70 per share.The winter boat shows had drawn better than expected traffic. At that time, it appeared that there was some measure in economic recovery, consumer demand and credit stabilizing. However, we questioned the certainty of an economic recovery and thus we reduced our position in the second quarter of 2011.In August and October of 2011, the stock traded as low as $13.50 and we added to our position. As of the date of this letter, the stock is again in the mid-twenties and we are again reviewing our valuation assessment.The story remains intact, and if anything, is improved.Sales of aluminum boats and pontoons have shown steady improvement.Fiberglass boats and stern drives may be signaling the first sustainable increase since the down turn.The path toward earnings leverage is clearer and closer than a year ago. OpenTable, Inc. (OPEN) – Faraz Farzam, CFA During the first quarter we established a new position with Internet software vendor OpenTable. Although many investors may be familiar with OpenTable’s popular smartphone app, they may not know that OpenTable dominates the North American market for in-restaurant reservation systems. Prior to OpenTable, most reservation accepting restaurants, generally higher-end establishments, used the old fashioned reservation book and telephone.As most of these small establishments now have high speed Internet access, OpenTable provides software to replace that book at the host stand as well as a website and the now popular app for smartphones.In the United States, OpenTable has 45% market share of their target restaurants and 12% market share of seated guests. This is important as OpenTable gets paid monthly by restaurants for their in-restaurant systems, but they also get paid every time a diner is seated using OpenTable’s app or website! OpenTable’s dominance creates a virtuous cycle for restauranteurs and diners as restaurants seek to use the most popular website or app and diners want access to the website with the most restaurants.This so-called network effect is a material competitive edge that has vaulted the likes of eBay Inc. (EBAY) and Amazon.com Inc. (AMZN) to dominant market positions. In 2011, OpenTable acquired Top Table in the UK to gain entry into the untapped European market.The turmoil in European markets and economies roiled the shares of OpenTable, creating an attractive entry point for us.Smartphone penetration in the U.S. is currently at 50% and, as this grows and mobility becomes more and more a part of our lives, OpenTable’s value to restaurants and diners should grow commensurately. The entire team at Broadview Advisors congratulates Investment Team Member, Aaron Garcia and his wife, on the birth of their first child. Until next time, we would like to thank our fellow shareholders for their continued investment in the FMI Focus Fund. Sincerely, Richard E. Lane, CFA Faraz Farzam, CFA Aaron J. Garcia, CFA Richard J. Whiting Investment Management Team This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Fund unless accompanied or preceded by the Fund’s current prospectus. As of the Fund’s Prospectus dated January 31, 2012, the Fund’s annual operating expense ratio is 1.26%. For more information about the FMI Focus Fund, call 1-800-811-5311 for a free prospectus.Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses, before investing or sending money.The prospectus contains this and more information about the FMI Focus Fund.Please read the prospectus carefully before investing. Securities named in the Letter to Shareholders, but not listed in the Schedule of Investments, are not held in the Fund as of the date of this disclosure.Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities. Risks associated with investing in the Fund are: Stock Market Risk, Small and Medium Capitalization Companies Risk, Value Investing Risk, Market Timing Risk, Leverage Risk, Options Writing and Selling Risk, and Short Sales Risk.For details regarding these risks, please refer to the Fund’s Prospectus dated January 31, 2012. Distributed by Rafferty Capital Markets, LLC 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com 3 FMI Focus Fund COST DISCUSSION As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Focus Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2011 through March 31, 2012. Industry Sectors as of March 31, 2012 Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During Period* Value 10/01/11 Value 3/31/12 10/01/11-3/31/12 FMI Focus Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.26%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period between October 1, 2011 and March 31, 2012). 4 FMI Focus Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) ASSETS: Investments in securities, at value (cost $499,446,277) $ Receivable from investments sold Receivable from shareholders for purchases Dividends receivable Other receivable Cash Total assets $ LIABILITIES: Payable to brokers for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.0001 par value; 100,000,000 shares authorized; 18,552,043 shares outstanding Net unrealized appreciation on investments Accumulated net realized gain on investments Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($593,246,416 ÷ 18,552,043) shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Cost Value COMMON STOCKS — 86.6% (a) COMMERCIAL SERVICES SECTOR — 8.4% Advertising/Marketing Services — 3.4% Interpublic Group of Companies, Inc. $ $ MDC Partners Inc. Miscellaneous Commercial Services — 3.8% Cardtronics, Inc.* Cintas Corp. G & K Services, Inc. Cl A Higher One Holdings Inc.* Personnel Services — 1.2% Manpower, Inc. CONSUMER DURABLES SECTOR — 3.2% Home Furnishings — 0.7% Leggett & Platt, Incorporated Recreational Products — 2.5% Brunswick Corporation 5 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Cost Value COMMON STOCKS — 86.6% (a) (Continued) CONSUMER DURABLES SECTOR — 3.2% (Continued) Recreational Products — 2.5% (Continued) Winnebago Industries, Inc.* $ $ CONSUMER NON-DURABLES SECTOR — 3.4% Apparel/Footwear — 3.4% Crocs, Inc.* Liz Claiborne, Inc.* CONSUMER SERVICES SECTOR — 3.1% Hotels/Resorts/Cruiselines — 1.9% Royal Caribbean Cruises Ltd. Other Consumer Services — 0.2% Sotheby's Restaurants — 1.0% Texas Roadhouse, Inc. DISTRIBUTION SERVICES SECTOR — 5.5% Electronics Distributors — 2.7% Arrow Electronics, Inc.* ScanSource, Inc.* Medical Distributors — 1.9% Patterson Companies Inc. Wholesale Distributors — 0.9% Beacon Roofing Supply, Inc.* ELECTRONIC TECHNOLOGY SECTOR — 9.4% Aerospace & Defense — 3.2% BE Aerospace, Inc.* Hexcel Corp.* Computer Communications — 0.7% Riverbed Technology, Inc.* Computer Peripherals — 0.1% Avid Technology, Inc.* Electronic Components — 1.0% Cree, Inc.* Electronic Equipment/Instruments — 0.7% National Instruments Corporation Electronic Production Equipment — 1.4% Lam Research Corporation* Semiconductors — 0.9% Power Integrations, Inc. Telecommunications Equipment — 1.4% Ciena Corporation* 6 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Cost Value COMMON STOCKS — 86.6% (a) (Continued) ENERGY MINERALS SECTOR — 3.2% Oil & Gas Production — 3.2% Forest Oil Corporation* $ $ Unit Corporation* Whiting Petroleum Corporation* FINANCE SECTOR — 9.3% Finance/Rental/Leasing — 2.0% Mobile Mini, Inc.* RSC Holdings, Inc.* Insurance Brokers/Services — 1.0% Arthur J. Gallagher & Co. Life/Health Insurance — 0.6% Reinsurance Group of America, Inc. Major Banks — 1.1% Comerica, Incorporated Regional Banks — 4.1% Associated Banc-Corp. BBCN Bancorp, Inc.* CoBiz Financial, Inc. Columbia Banking System, Inc. First Midwest Bancorp, Inc. Sandy Spring Bancorp, Inc. Zions Bancorporation Savings Banks — 0.1% MB Financial, Inc. Specialty Insurance — 0.4% MGIC Investment Corporation* HEALTH SERVICES SECTOR — 6.3% Health Industry Services — 4.5% HealthSouth Corp.* MedAssets Inc.* PAREXEL International Corporation* Hospital/Nursing Management — 1.0% Universal Health Services, Inc. Cl B Medical/Nursing Services — 0.8% VCA Antech, Inc.* HEALTH TECHNOLOGY SECTOR — 3.0% Biotechnology — 1.0% Meridian Bioscience, Inc. 7 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Cost Value COMMON STOCKS — 86.6% (a) (Continued) HEALTH TECHNOLOGY SECTOR — 3.0% (Continued) Medical Specialties — 2.0% Hologic, Inc.* $ $ INDUSTRIAL SERVICES SECTOR — 3.7% Contract Drilling — 1.2% Rowan Companies, Inc.* Engineering & Construction — 2.5% Chicago Bridge & Iron Co.N.V.NYS Foster Wheeler AG* NON-ENERGY MINERALS SECTOR — 0.5% Construction Materials — 0.5% Trex Company, Inc.* PROCESS INDUSTRIES SECTOR — 2.1% Chemicals: Major Diversified — 1.5% Celanese Corp. Industrial Specialties — 0.6% Ferro Corporation* PRODUCER MANUFACTURING SECTOR — 12.3% Auto Parts: OEM — 0.8% Modine Manufacturing Company* Electrical Products — 3.3% Greatbatch, Inc.* Molex Inc. Cl A Industrial Conglomerates — 2.7% SPX Corporation Industrial Machinery — 1.0% Kennametal Inc. Metal Fabrication — 0.5% Dynamic Materials Corporation Miscellaneous Manufacturing — 1.1% Crane Co. Trucks/Construction/Farm Machinery — 2.9% Astec Industries, Inc.* Columbus McKinnon Corp.* Douglas Dynamics, Inc. Twin Disc, Incorporated RETAIL TRADE SECTOR — 1.9% Apparel/Footwear Retail — 0.7% Urban Outfitters, Inc.* 8 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares or Principal Amount Cost Value COMMON STOCKS — 86.6% (a) (Continued) RETAIL TRADE SECTOR — 1.9% (Continued) Specialty Stores — 1.2% Dick's Sporting Goods, Inc. $ $ Lumber Liquidators Holdings, Inc.* Teavana Holdings Inc.* TECHNOLOGY SERVICES SECTOR — 8.0% Data Processing Services — 0.6% Fiserv, Inc.* Information Technology Services — 1.9% Sapient Corp. VeriFone Systems, Inc.* Internet Software/Services — 3.2% Ancestry.com, Inc.* LogMeIn, Inc.* OpenTable, Inc.* Packaged Software — 2.3% Aspen Technology, Inc.* Parametric Technology Corp.* TRANSPORTATION SECTOR — 3.3% Air Freight/Couriers — 2.8% Con-way Inc. UTI Worldwide, Inc. Trucking — 0.5% Werner Enterprises, Inc. Total common stocks SHORT-TERM INVESTMENTS — 14.1% (a) Variable Rate Demand Note — 14.1% U.S. Bank, N.A., 0.00% Total short-term investments Total investments — 100.7% $ Liabilities, less cash and receivables — (0.7%) (a) ) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. NYS – New York Registered Shares The accompanying notes to financial statements are an integral part of this schedule. 9 FMI Focus Fund STATEMENT OF OPERATIONS For the Six Month Period Ending March 31, 2012 (Unaudited) INCOME: Dividends $ Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Printing and postage expense Registration fees Custodian fees Professional fees Board of Directors fees Insurance expense Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Month Period Ending March 31, 2012 (Unaudited) and For the Year Ended September 30, 2011 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase (decrease) in unrealized appreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net realized gains ($1.199 per share) ) — FUND SHARE ACTIVITIES: Proceeds from shares issued (2,907,122 and 5,580,921 shares, respectively) Net asset value of shares issued in distributions reinvested (704,646 shares) — Cost of shares redeemed (2,091,012 and 4,632,260 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment income of $0 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 10 FMI Focus Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Month Period Ending March 31, Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment (losses) income ) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: Distributions from net investment income — — ) — — — Distributions from net realized gains ) — — ) ) ) Total from distributions ) — ) Net asset value, end of period $ TOTAL RETURN %* %) % % %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000's $) Ratio of expenses to average net assets %** % Ratio of net investment (loss) income to average net assets %)** %) %) % %) %) Portfolio turnover rate 29
